DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “silicone” on line 16 has been misspelled as “silicon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to require (1) the feed conduit to have a feed tube section extending from the proximal feed attachment port to the distal suction/feed port while still requiring (2) the suction conduit to be between the distal suction/feed port  and the proximal suction attachment port and (3) the suction conduit and the feed conduit to have a common conduit portion. However, it is unclear how all three conditions can be met. For limitation (1) to be met, the feed tube section must be tube 2 which forms the entirety of lumen 25; however, if the portion of lumen 25 that is distal to jacket opening 28 is part of the “feed conduit”, it is unclear how it can also be a part of the “suction conduit” (which is the only way that limitation (3) can be met) since one element cannot comprise two claimed features – although interpreting the “suction conduit” as only the portion of lumen 21 residing in tube 27 would allow for limitation (1) to be met, limitation (3) would not be met. For the sake of examination, the suction conduit is interpreted as only being the portion of lumen 27 residing in tube 27, the feed conduit is interpreted as the entirety of lumen 25, the feed tube section is interpreted as the entirety of tube 2, and the limitation “wherein the suction conduit and the feed conduit have a common conduit portion” is interpreted as being amended to recite “wherein the suction conduit [[and’’ is in fluid communication with the distal suction/feed port through the feed conduit
Claim 2 recites that “the feed conduit has a feed tube section extending between the proximal feed attachment port and the distal suction/feed port”. Since claim 1 has been amended to introduce “a feed tube section” in lines 9-10, the recitation of such a “section” in claim 2 renders it unclear whether claim 2 is intended to (1) introduce a second “feed tube section” or (2) to refer to the “feed tube section” of claim 1. For the sake of examination, the latter (2) is the interpretation applied to the claim. Since the limitation in claim 2 is broader than the limitation recited in claim 1, it is suggested to delete the phrase “wherein the feed conduit has a feed tube section extending between the proximal feed attachment port and the distal suction/feed port, and” from claim 2.
Claim 4 recites “wherein the feed conduit has a feed tube section extending between the proximal feed attachment port and the distal suction/feed port in two tube sub-sections”. Since claim 1 has been amended to introduce “a feed tube section” in lines 9-10, the recitation of such a “section” in claim 4 renders it unclear whether claim 4 is intended to (1) introduce a second “feed tube section” or (2) refer to the “feed tube section” of claim 1. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend this limitation to recite “wherein the comprises two tube sub-sections”.
Claims 3 and 7 are rejected due to their dependence on claims 1, 2 and/or 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being obvious over Inman Jr et al. (PG PUB 2008/0277926) or, in the alternative, as being unpatentable over Inman Jr et al. in view of Watson et al. (US Pat 5,098,411) and Henderson (US Pat 5,073,402).
Re claim 1, Inman discloses a probe device 10 (Fig 1,2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted; it is also noted that the phrase “probe device” does not inherently require any structure that separates it from the fluid transfer apparatus 10 of Inman) for insertion into a body of a patient (it is noted that the phrase “for insertion into a body of a patient” is a functional limitation; this limitation is met in view of Para 5 that states that the materials of the tubes 14 are inert material – in view of this, one of ordinary skill in the art would recognize that any of the tubes 14 are capable of being inserted into a body of a patient) with a suction conduit (the lumen 20 within the top-most tube 14, labeled in annotated Fig A below) between a distal suction/feed port (not shown, but the “distal suction/feed port” being the inherent portion of the right-most tube 14 at its right-most end, in view of Para 2 that discloses that the device 10 is “a fluid transfer assembly for transferring liquids”) and a proximal suction attachment port (not shown, but the “proximal suction attachment port” being the inherent portion of the top-most tube 14 at its top-most end, in view of Para 2 that discloses that the device 10 is “a fluid transfer assembly for transferring liquids”) for attachment of a vacuum source (it is noted that the phrase “for attachment to a vacuum source” is a functional language and, therefore, “a vacuum source” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that tube 14 is structurally capable of being attached to a vacuum source; it is noted that the claim does not require the proximal suction attachment port to have any specific structure), and with a feed conduit (the lumen 20 within the right-most tube 14 and the lumen extending from the left-most connector 26 to the right-most connector 26, labeled in annotated Fig A below) between a proximal feed attachment port (the left-most tube 14, labeled in annotated Fig A below) for attachment of a feed source (it is noted that the phrase “for attachment of a feed source” is a functional limitation and, therefore, “a feed source” is not a part of the claimed invention; this limitation is met since one of ordinary skill int eh art would recognize that tube 14 is structurally capable of being attached to a feed source; it is noted that the claim does not require the proximal suction attachment port to have any specific structure) and the distal suction/feed port (as seen in Fig A below), wherein the suction conduit and the feed conduit have a common conduit portion (as set forth in the 112(b) rejection above, the italicized limitation is being interpreted as reciting “wherein the suction conduit is in communication with the distal suction/feed port through the feed conduit” – this limitations is met in view of Fig A), wherein the feed conduit has a feed tube section (the right-most tube 14 + the entirety of manifold 12 except for the top-most connector 26, labeled in annotated Fig A below) extending from the proximal feed attachment port to the distal suction/feed port (as seen in Fig A below), wherein the proximal feed attachment port is connected to the feed tube section in a fluid-tight manner (Para 38) via an overmould section 16 which covers a transition (the “transition” being the location where the left-most connector 26 and the left-most tube 14 are in direct contact, as labeled in annotated Fig A below) between the proximal feed attachment port and the feed tube section and is connected on one side (the left side in Fig A below) in a fluid-tight manner to the proximal feed attachment port (Para 38) and is connected on another side (the right side in Fig A below) in a fluid-tight manner to the feed tube section (Para 38) (as seen in Fig A below), and wherein the overmould section has a material composition containing silicone (Para 38). Inman does not disclose that the material composition also includes BaSO4. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material composition to include BaSO4 in addition to silicone since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Alternatively, Watson, teaches using silicone in combination with BaSO4 (Col 3, Lines 45-46) as an encapsulate (as seen in Fig 2, hub 22 surrounds a portion of tube 18, like how overmould section 16 of Inman surrounds a portion of tubes 14), but does not explicitly teach why such a material composition was chosen. Henderson, however, teaches that providing BaSO4 to silicone provides mechanical strength to the silicone (Col 5, Lines 49-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Inman to include the silicone with BaSO4, as taught by Watson, for the purpose of providing mechanical strength to the silicone, as taught by Henderson (Col 5, Lines 49-53).

    PNG
    media_image1.png
    830
    1075
    media_image1.png
    Greyscale

Re claim 2, Inman discloses that the feed conduit has a feed tube section extending between the proximal feed attachment port and the distal suction/feed port (please see the 112(b) rejection above for an explanation of how the italicized text has been interpreted; this limitation is met in view of Fig A above), and wherein a jacket wall (the “jacket wall” being the entirety of manifold 12 except the top-most connector 26) of the feed tube section has a jacket opening (labeled in annotated Fig A above) through which the suction conduit opens out from the feed conduit (as seen in Fig A above).
Re claim 3, Inman discloses that a suction tube section (the top-most tube 14 + the top-most connector 26, labeled in Fig A above) in an area of the jacket opening is formed integrally on the feed tube section (as seen in Fig A above).
Re claim 4, Inman discloses that the feed conduit has a feed tube section extending between the proximal feed attachment port and the distal suction/feed port (see the 112(b) rejection above for an explanation of how the italicized text has been interpreted; this limitation is met in view of Fig A above) in two tube sub-sections (one of the “sub-sections” being the left-most connector 26 and another of the “sub-sections” being the right-most connector 26), and wherein the suction conduit opens out from a tube transition section (the “tube transition section” being the portion of manifold 12 that exists between the three connectors 26) between the two tube sub-sections (as seen in Fig A above).
Re claim 7, Inman discloses that a suction tube section (the top-most tube 14 + the top-most connector 26, labeled in Fig A above) is integrally formed on the tube transition section (as seen in Fig A above).

Response to Arguments
Applicant’s arguments filed 2/9/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783